                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         :

                     vs.                          : CRIMINAL NO. 3:18-CR-15(JCH)

 RASCELL LEGGETT                                  : December 26, 2018



                       DEFENDANT’S SENTENCING MEMORANDUM


       As the parties agree, and for the reasons articulated below, a Guidelines sentence of 60

months’ incarceration is sufficient to achieve the goals of sentencing in this case.



                                          BACKGROUND

       Rascell Leggett’s childhood memories of his father were formed on the street corners of

Hartford, where Rascell saw his father high on heroin or cocaine. What Rascell saw was that his

father cared more about the drugs than about his son, and his father today recognizes that his

addictions made him “forget about my loved ones.” PSR ¶ 38. With his father failing to be there for

his son due to addiction and recurrent incarceration, Rascell’s mother and her family were left to

care for him. As reflected in the PSR, Rascell’s mother worked hard, but even while living in public

housing she was barely able to make ends meet. PSR ¶¶ 40, 41. And as the PSR further articulates,

Rascell as a child fell between the gaping cracks in his network of support and supervision.

       For a brief period in Rascell’s teenage years, the fabric of his familial life seemed to show

signs of mending: his father returned home from prison and got a job (which he has held to this

day). His parents married and had another child. But in important ways these elements of stability

came too late. Until his father re-entered his life as a newly productive citizen, Rascell “never

previously had a male role model and found it very difficult to suddenly be ‘told what to do’ by a
father who he did not know.” PSR ¶ 44. Rascell had even as a child learned to see himself as the

“man of the house” and struggled with his father’s belated assumption of that title. Id.

       This domestic stability, at any rate, was not to last. By the time Rascell was 17, his parents

had returned to fighting, and his father moved out of the family home. PSR ¶ 45. His mother had

lost her job after the birth of Rascell’s younger brother, exacerbating longstanding financial

vulnerabilities. And as the PSR states, “by early 2003 [Rascell] had started selling marijuana, which

was then quickly followed by crack cocaine sales. Mr. Leggett noted that after his father moved out

in 2003, with his mother being laid off, she and his grandmother began having problems paying the

rent. He wanted to be able to contribute and wanted to be ‘the man of the house.’ He used some of

the proceeds from his drugs sales to do so.” PSR ¶ 46.

       As the PSR further outlines, Rascell’s early adulthood followed the pattern set by his father,

and Rascell found himself in and out of custody. By 2015, however, Rascell (like his father before

him) had begun taking steps towards departing from that pattern. He got married. He found

employment. But in other respects the old patterns persisted, and Mr. Leggett again ended up in

custody. Soon after his release in early 2017, he discovered that his wife was cheating on him with

his employer, sending him into a tailspin of addictive behavior:

   Mr. Leggett offered that when he was involved in a relationship with his wife, he really
   “looked down” on addicts and noted he never thought he, himself, would be a person who
   would turn to drugs and become addicted. He indicated that following his separation from
   his wife, “I was a mess, there was a black cloud over me.” Mr. Leggett stated, “I ran to
   drugs with fake people I thought were friends. I used so I didn’t have to think about my
   wife. I had a chance to listen, to do things the right way, but I let my broken heart take me
   the wrong way. I look at myself like a fool. I had a good PO [probation officer], but I wasn’t
   being real with myself or her. I was scared to be labeled a ‘junkie,’ I was in denial. I had
   things that could have worked in my favor – Judge Meyer, Reentry Court, my probation
   officer, my attorney. Fear led me back to jail. I messed up.”

PSR ¶ 61.

                                                  2
       Specifically, Mr. Leggett turned to pills—first ecstasy and then Percocet. Several ensuing

state arrests then led to federal supervised release violation proceedings. Realizing that for the first

time in his life he could not handle the prospect of returning to custody, Rascell panicked and took a

series of actions that assured that he would return to custody. He failed to appear at a scheduled

supervised release hearing. His opiate addiction ratcheted up. And as Rascell stated in his

presentence interview,

   he was using drugs, he had no money of his own and had largely pushed all his social
   supports away. He stated he was scared to be sent back to jail without any money and
   without anyone supporting him on the outside. Mr. Leggett then returned to his old ways to
   make fast money. Mr. Leggett stated, “everything was a mess,” and he was nervous to “be
   real” with the Court and admit what was happening to him.

PSR ¶ 19.

       These were doubtless bad decisions, but a year later Mr. Leggett is now able to look back on

them with dawning maturity and sobriety. Just as his own father—now long past his own days of

incarceration—looks back at the ways in which he was not there for those he cared about, Rascell

now sees (belatedly) the ways in which his actions harm not only himself, but also the people who

have come to depend on him:

   When asked how he is coping with the instant prosecution, Mr. Leggett remarked he “feels
   sick.” He stated “the time I’ve been in feels different, it’s hard to describe, enough is
   enough, jail is killing me. Before, I was young and just did my time. This time its crushing
   my loved ones. Now I feel it more. Before I didn’t have a relationship with my daughter, my
   step-kids, people that look forward to me being there and I’m not. I’m hurt, seeing them
   hurt.”

PSR ¶ 68.




                                                    3
      A GUIDELINES SENTENCE OF FIVE YEARS SATISFIES THE PURPOSES OF
                              SENTENCING.

        The Guidelines in this case call for a sentence of 60 months’ incarceration, which the parties

agree is sufficient to achieve the dictate of 18 U.S.C. § 3553(a) that the Court “shall impose a

sentence sufficient, but not greater than necessary” to comply with the purposes of sentencing. As

the Second Circuit explained in United States v. Ministro-Tapia, 470 F.3d 137 (2d Cir. 2006), the

consequence of this provision is that if the Court believes a lower sentence will be as effective as a

higher sentence in serving the purposes of sentencing, it must choose the lower sentence.

        Here, Mr. Leggett’s reflections captured in the PSR show both that at the time of the offense

he needed a dramatic intervention and that his arrest and detention have been just that. Rascell grew

up in a world in which drugs, poverty, and instability were both a pervasive part of his environment

and defining features of his family life. Like many others in similar predicaments, at too young an

age he felt driven to fill the vacant position of “man of the house,” leading him to pursue a path that

has begun to leave him, like his own father, absent from his own responsibilities as an adult with

family obligations.

        But Rascell’s father is not just a cautionary tale. He is also, at this point in Rascell’s life, a

model for his son to follow as he, too, looks forward to an adulthood beyond incarceration and

addiction. As Rascell puts it, incarceration this time “feels different . . . enough is enough, jail is

killing me.” PSR ¶ 68. Where prior incarcerations were previously for Rascell a part of normal life,

he has for the first time experienced the weight of incarceration as a destroyer of “normal life,” not

just for himself but also for the people he cares about. This realization will not take five years to set

in. It is something that Rascell has already experienced. This revelation comes too late to avoid the



                                                     4
repercussions of his past actions, and his incarceration in this case will likely be meaningfully

longer than any he has previously served.1

       The sentence proposed by the parties will, additionally, consume much of what remains of

Mr. Leggett’s 30s. In so doing, it will return Mr. Leggett to the community at an age in which,

statistically, recidivism rates stop climbing and instead begin a steady drop. As research shows, the

risk of assaultive behavior peaks around age 30; the risk of alcohol/drug crime begins its decline in

the late 30s.2 This statistical trend is one borne out in Mr. Leggett’s own life by the example of his




1
  Mr. Leggett has previously served a 60-month term of incarceration. However, even leaving aside
the sentence to be imposed in connection with Mr. Leggett’s supervised release violation, the
effective term of incarceration imposed in this case will be effectively extended by the fact that Mr.
Leggett spent nearly 11 months in state custody following his arrest for the conduct giving rise to
his sentencing in federal court. Assuming this period of pretrial detention is credited towards his
sentence on pending state charges, it will not be credited towards his federal sentence by the Bureau
of Prisons. And while the Sentencing Guidelines contemplate that a sentencing court may address
this problem by modifying the sentence imposed, here the parties jointly propose a sentence
consistent with the statutory mandatory minimum. The 60-month sentence, under these
circumstances, is in real terms akin to a 71-month sentence.
2
 Sampson, Robert J., and John H. Laub. “Life‐Course Desisters? Trajectories Of Crime Among
Delinquent Boys Followed To Age 70.” Criminology 41.3 (2003): 555-592 at 571.




                                                   5
father, who in the early 2000s (then in his mid-30s) returned from prison to begin what has become

nearly a 20-year career at a furniture store.

       With support from people like his father, his current partner, and the United States Probation

Office, at the end of the sentence the parties propose, Mr. Leggett will be in a position to become

for himself the success story that his father has been. And unlike his father, Rascell will have

accesses to resources like Reentry Court, a program that Rascell recognized, in the brief time he

participated, could connect him with a network of community members outside narrow and often

confining bounds of the world that Rascell grew up in.

       There are, in short, serious consequences, here and in state court, that will flow from Mr.

Leggett’s past actions. But the sentence proposed by the parties is also one that will leave room for

Rascell, like his father, to embrace a future that deliberately and decisively leaves the past behind.


                                                Respectfully Submitted,


                                                THE DEFENDANT,
                                                Rascell Leggett

                                                FEDERAL DEFENDER OFFICE



Date: December 26, 2018                         /s/ James Maguire
                                                Assistant Federal Defender
                                                265 Church Street, 7th FL
                                                New Haven, CT 06510
                                                Phone: (860) 498-4200
                                                Bar No.:
                                                Email: james_maguire@fd.org




                                                    6
                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 26, 2018, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court's CM/ECF System.

                                             /s/ James Maguire
                                             James Maguire




                                                  7
